Case 8:20-cv-02118-VMC-AAS Document 18 Filed 11/05/20 Page 1 of 5 PageID 57




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

  MS HEALTH, INC.,

               Plaintiff,
  v.                                       Case No. 8:20-cv-2118-T-33AAS

  CATHOLIC CHARITIES, DIOCESE
  OF ST. PETERSBURG, INC.,

               Defendant.
                                   /

                                  ORDER

        This matter comes before the Court upon consideration of

  Defendant Catholic Charities, Diocese of St. Petersburg,

  Inc.’s Motion for a More Definite Statement (Doc. # 12), filed

  on October 22, 2020. Plaintiff MS Health, Inc., responded on

  November 2, 2020. (Doc. # 17). For the reasons set forth

  below, the Motion is granted.

  I.    Background

        From 2010 to 2014, Catholic Charities paid for an annual

  license of MS Health’s proprietary software. (Doc. # 1 at ¶

  6-8). MS Health alleges that Catholic Charities has “gained

  unauthorized access to MS Health computer code and [has]

  repeatedly    accessed    and   copied      various   portions   of   the

  proprietary software.” (Id. at ¶ 9).

        MS Health initiated this action on September 9, 2020.



                                       1
Case 8:20-cv-02118-VMC-AAS Document 18 Filed 11/05/20 Page 2 of 5 PageID 58




  (Doc. # 1). The complaint includes claims against Catholic

  Charities for copyright infringement (Count I), violations of

  the Digital Millenium Copyright Act (Count II), breach of

  contract (Count III), and unjust enrichment (Count VII).1

        On October 22, 2020, Catholic Charities moved for a more

  definite statement. (Doc. # 12). MS Health has responded (Doc.

  # 17), and the Motion is now ripe for review.

  II.   Legal Standard

        Under Rule 12(e), “[a] party may move for a more definite

  statement of a pleading . . . [if it] is so vague or ambiguous

  that the party cannot reasonably prepare a response.” Fed. R.

  Civ. P. 12(e). Such motions are disfavored because the Federal

  Rules generally require only notice pleadings. Scarfato v.

  Nat’l Cash Reg. Corp., 830 F. Supp. 1441, 1443 (M.D. Fla.

  1993).

        Therefore, “[t]he basis for requiring a more definite

  statement is not that the complaint lacked details but rather

  that the complaint is unintelligible and the defendant is

  unable to respond.” Riviera Fort Myers Condo. Ass’n, Inc. v.

  QBE Ins. Corp., No. 2:13-cv-494-FtM-38UAM, 2013 WL 12388599,



  1. The complaint includes just four counts. (Doc. # 1).
  However, MS Health appears to have erroneously labeled the
  fourth count as “Count VII.” (Id. at ¶ 31-33).


                                    2
Case 8:20-cv-02118-VMC-AAS Document 18 Filed 11/05/20 Page 3 of 5 PageID 59




  at *1 (M.D. Fla. Aug. 14, 2013). “If a pleading provides

  sufficient notice of the claim or defense, litigants should

  obtain additional details through the liberal discovery rules

  and not through Rule 12(e).” Burnetti v. Westchester Fire

  Ins. Co., No. 8:18-cv-482-T-23JSS, 2018 WL 7253073, at *2

  (M.D. Fla. May 24, 2018) (citation omitted).

  III. Analysis

        Catholic Charities argues that MS Health’s complaint

  should be dismissed as a shotgun pleading. (Doc. # 12). MS

  Health responds that the Motion should be denied because

  Catholic Charities “has failed to comply with the pre-filing

  conferral    requirement”     of   Local   Rule   3.01(g),   2   “[t]he

  complaint is not so vague that [Catholic Charities] cannot

  file an answer,” and “[r]epleading is not required merely

  because each count incorporates the general allegations.”

  (Doc. # 17). Because the Court finds that the complaint is a

  shotgun pleading, it is dismissed without prejudice.

        “A defendant served with a shotgun complaint should move

  the district court to dismiss the complaint pursuant to Rule

  12(b)(6) or for a more definite statement pursuant to Rule


  2. Even if MS Health is correct that Catholic Charities was
  required to confer with opposing counsel before filing the
  instant Motion under Local Rule 3.01(g), M.D. Fla., the Court
  still concludes that the complaint must be dismissed.


                                     3
Case 8:20-cv-02118-VMC-AAS Document 18 Filed 11/05/20 Page 4 of 5 PageID 60




  12(e) on the ground that the complaint provides it with

  insufficient notice to enable it to file an answer.” Paylor

  v. Hartford Fire Ins. Co., 748 F.3d 1117, 1126-27 (11th Cir.

  2014) (footnotes omitted).

        The Eleventh Circuit has “identified four rough types or

  categories of shotgun pleadings”: (1) “a complaint containing

  multiple counts where each count adopts the allegations of

  all preceding counts”; (2) a complaint that is “replete with

  conclusory,    vague,     and   immaterial        facts   not   obviously

  connected to any particular cause of action”; (3) a complaint

  that does “not separat[e] into a different count each cause

  of action or claim for relief”; and (4) a complaint that

  “assert[s]    multiple     claims       against    multiple     defendants

  without specifying which of the defendants are responsible

  for which acts or omissions, or which of the defendants the

  claim   is   brought    against.”   Weiland       v.   Palm   Beach   Cnty.

  Sheriff’s Off., 792 F.3d 1313, 1322-23 (11th Cir. 2015). “The

  unifying characteristic of all types of shotgun pleadings is

  that they fail to . . . give the defendants adequate notice

  of the claims against them and the grounds upon which each

  claim rests.” Id. at 1323.

        Here, Catholic Charities argues that the complaint is a

  shotgun pleading because it falls within the first category


                                      4
Case 8:20-cv-02118-VMC-AAS Document 18 Filed 11/05/20 Page 5 of 5 PageID 61




  identified in Weiland, as “every count of the [complaint]

  incorporates all preceding paragraphs.” (Doc. # 12 at 1).

  Indeed, Counts II, III, and VII incorporate all preceding

  paragraphs.     (Doc.     #    1    at       ¶¶   20,     26,     31).       This   is

  impermissible. See Weiland, 792 F.3d at 1322 (identifying “a

  complaint containing multiple counts where each count adopts

  the   allegations    of       all   preceding          counts”    as     a    shotgun

  complaint). “Because the [complaint] is a shotgun complaint,

  repleader is necessary[.]” Madak v. Nocco, No. 8:18-cv-2665-

  T-33AEP, 2018 WL 6472337, at *3 (M.D. Fla. Dec. 10, 2018).

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

  (1)   Defendant Catholic Charities, Diocese of St. Petersburg,

        Inc.’s Motion for a More Definite Statement (Doc. # 12)

        is GRANTED.

  (2)   The complaint is DISMISSED without prejudice.

  (3)   MS   Health,   Inc.,      may      file     an    amended    complaint        by

        November 19, 2020.

        DONE and ORDERED in Chambers, in Tampa, Florida, this

  5th day of November, 2020.




                                           5
